Citation Nr: 0119885	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder diagnosed as chronic obstructive pulmonary 
disease (COPD) and interstitial fibrosis, and claimed as an 
undiagnosed illness.

2.  Entitlement to service connection for a lung disorder 
diagnosed as COPD and interstitial fibrosis, and claimed as 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had verified active service from November 1990 to 
July 1991.  He served in the Southwest Asia Theater of 
operations during the Persian Gulf War from February 1991 to 
June 1991.  A service personnel record shows that he had over 
ten months of prior active service.  He had verified active 
service from October 1961 to August 1962; from June 11, 1963, 
to June 16, 1963; and from September 10, 1963, to September 
12, 1963.  He may have had other periods of active duty and 
active duty training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
Regional Office (RO) determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a lung disorder, 
diagnosed as COPD and interstitial fibrosis.

The issue of entitlement to service connection for a lung 
disorder diagnosed as COPD and interstitial fibrosis, and 
claimed as an undiagnosed illness, is the subject of the 
REMAND section of this decision, set forth below.


FINDINGS OF FACT

1.  The veteran had active duty service in the Southwest Asia 
theater of operations during the Persian Gulf War.


2.  In a December 1997 rating decision that the veteran did 
not appeal, the RO denied entitlement to service connection 
for COPD and interstitial lung disease, claimed by the 
veteran as due to undiagnosed illness.

3.  Since the December 1997 rating decision, the veteran has 
submitted a statement from a pulmonary physician which 
asserts that the etiology of the veteran's lung disease is 
undetermined, but that such disease is, as likely as not, 
related to exposure to chemicals and other environmental 
factors during his service in Southwest Asia.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision in which the RO denied 
entitlement to service connection for a respiratory disorder 
claimed by the veteran as an undiagnosed illness is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 
(2000).

2.  The additional evidence received since the RO's December 
1997 decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a respiratory disorder claimed as an 
undiagnosed illness have been met.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).


The veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.  He contends that he 
has disability from a respiratory disorder due to an 
undiagnosed illness incurred as a result of such service.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War. 

Generally, the elements of a claim for service connection for 
undiagnosed illness related to Southwest Asia service during 
the Persian Gulf War are evidence that: 1) the claimant is a 
Persian Gulf Veteran; 2) who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. 
§ 3.317; 3) which became manifest either during active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and 4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See Neumann v. West, 14 Vet. App. 12 (2000).

The RO denied the veteran's claim of entitlement to service 
connection for  COPD and interstitial lung disease as due to 
an undiagnosed illness in a December 1997 rating decision.  
The veteran was notified of that decision, and of appellate 
rights and procedures, but did not file a notice of 
disagreement or perfect an appeal of that decision.  The 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (2000).  The claim can be reopened only 
with the submission of new and material evidence.


As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence in the record at the time of the December 1997 
rating decision consisted of service medical records, a 
report of VA examination, and records of private medical 
treatment.  Service medical records do not show that the 
veteran had complaints, diagnoses, or treatment for a chronic 
respiratory disorder.

Private medical records show that the veteran was seen by a 
pulmonary physician in March 1994.  He gave a history of 
usual health until he returned from Saudi Arabia.  After he 
returned, he was hospitalized twice for pneumonia and treated 
once for pneumonia as an outpatient.  In March 1994, his 
complaints were of shortness of breath and occasional pain in 
his chest when he breathed very hard.  The physician also 
noted that the veteran had smoked in the past.  He smoked one 
pack of 

cigarettes per day for 20 years but had not smoked in 15 
years.  The physician further noted that X-rays taken one 
year earlier and more recently showed increased interstitial 
markings bilaterally.

The veteran was referred for and underwent several diagnostic 
studies.  In March 1994, a pulmonary function test showed 
moderate restrictive pulmonary function without significant 
obstructive airway disease.  A computed tomography (CT) scan 
of the chest showed diffuse increased density in subpleural 
locations bilaterally.  The examiner reported that the most 
likely etiology was idiopathic pulmonary fibrosis, and that 
interstitial pneumonia should be considered as the cause.

In March 1996, the veteran underwent a right lung biopsy.  
Examination of the biopsy revealed extensive interstitial 
fibrosis and vestibular emphysematous changes.  The reported 
diagnosis was marked interstitial fibrosis of uncertain 
etiology.  A chest X-ray taken in June 1996 showed 
interstitial lung disease that, according to the examiner, 
was most likely related to chronic interstitial fibrosis.

In notes dated in September 1996, the pulmonary specialist 
who was treating the veteran and had reviewed the foregoing 
studies reported a diagnosis of interstitial lung disease of 
undetermined etiology.

A VA X-ray taken in January 1997 showed volume loss in the 
right chest, a moderately elevated right diaphragm and 
bilateral mild interstitial disease.

When the veteran underwent a VA examination in May 1997, he 
gave a history of onset of shortness of breath after 
returning from the Persian Gulf area.  He currently 
complained of chronic productive cough.  On examination, he 
used some accessory muscles for breathing.  He had a chronic 
cough that sounded "tight."  There were no wheezes or 
rales.  Spirometry showed significantly compromised forced 
vital capacity (FVC) and forced expiratory volume in one 
second (FEV-1).  The examiner who conducted the clinical 
examination reported a diagnosis of COPD.


In the RO's December 1997 rating decision, in which 
entitlement to service connection for COPD and interstitial 
lung disease as due to an undiagnosed illness was denied, the 
rating board reasoned that the veteran's respiratory disorder 
had been diagnosed as interstitial lung disease and COPD and 
that such disorders were not shown by service medical records 
as incurred during his service.

The veteran's request that his claim be reopened was received 
by the RO in March 2000.  With that request, he submitted a 
statement from a VA physician in which the doctor reported 
that the veteran developed interstitial fibrosis after his 
service in Southwest Asia.  According to the physician, the 
veteran was using portable oxygen and was permanently and 
totally disabled.

In a statement dated in May 2000, the pulmonary physician who 
had earlier treated the veteran reported that he had seen him 
"off and on" since 1994.  According to the doctor, the 
veteran had interstitial lung disease of undetermined cause.  
The most likely cause was idiopathic pulmonary fibrosis.  
Further, according to the doctor, it was as likely as not 
that the lung disease was related to exposure to chemicals 
and other environmental factors during the time the veteran 
spent in Southwest Asia.

The veteran has submitted several lay statements.  
Paraphrased, all of these statements are to the effect that 
the veteran appeared to be in good health before his 
Southwest Asia service and developed breathing problems after 
his return from such service.  One such statement attributes 
the veteran's breathing problems to "...whatever he 
contacted during his tour in Saudi Arabia."  It does not 
appear from any of these statements that their proponents 
possessed the expertise to offer opinions about the etiology 
of the veteran's respiratory disorders.

The veteran testified before an RO hearing officer in July 
2000.  He asserted that he was exposed to a lot of dust 
during his Persian Gulf service.  However, he denied in-
service symptoms of respiratory problems such as shortness of 
breath.  He acknowledged that after his return he had several 
illnesses from pneumonia.  He identified several physicians 
from whom he received treatment for a respiratory 

disorder after his separation from active duty, including 
treatment at a VA medical facility.  His wife, with whom he 
had been acquainted since 1992, testified that the veteran 
had become progressively more debilitated by his respiratory 
problems.

The Board has reviewed the old and new evidence and deems the 
claim reopened.  The veteran has submitted noncumulative 
evidence that suggests a nexus between a lung disorder of 
undetermined etiology which, according to a physician, is as 
likely as not related to his Southwest Asia service.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a respiratory 
disorder diagnosed as COPD and interstitial lung disease, 
claimed as chronic disability from an undiagnosed illness. 
Has been reopened.  To that extent, the appeal is granted.


REMAND

The veteran's claim having been reopened, it is now incumbent 
upon VA that all of the evidence of record, both old and new, 
be considered with regard to this claim.  The Board must 
remand these issues for additional development and review by 
the RO, prior to any further Board action.  Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  This 
law, in part, redefines the obligations of VA with respect to 
the duty to assist.  With regard to the case at hand, it may 
impose additional obligations on the RO as to development of 
the veteran's claim, and notification by the RO as to the 
evidence that is specifically required.  As indicated below, 
the Board finds that additional evidentiary development, in 
the form of a VA pulmonary examination, would be helpful.


This case is accordingly REMANDED for the following:

1.  The RO should accord the veteran a 
special VA pulmonary examination.  The 
examiner should be furnished with the 
veteran's claims folder, for his or her 
review.  The examiner should render an 
opinion as to whether any pulmonary or 
respiratory disability that is diagnosed, 
and which is currently manifested, was 
either as likely as not present during 
the veteran's active service, or is 
related in some manner to that service.  
The examiner should also indicate if any 
respiratory problem for which a diagnosis 
cannot be proffered is shown on 
examination.  All tests indicated are to 
be accomplished at this time and all 
findings, and the reasons therefor, are 
to be set forth in the examination 
report.  The veteran's claims folder is 
to be made available to the examiner, for 
his or her review and referral, prior to 
this examination.  The examiner is to 
indicate on the examination report that 
such review was undertaken.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should review the 
veteran's claim and determine whether 
service connection for a 

respiratory disorder diagnosed as COPD 
and interstitial lung disease, claimed as 
chronic disability from an undiagnosed 
illness, can now be granted.  The RO's 
analysis should encompass not only the 
question of whether service connection on 
the basis that a disability constitutes 
an undiagnosed illness, but also whether 
a disability for which a diagnosis has 
been rendered was incurred in or 
aggravated by service.  See Combee v. 
Brown, 34 F.3rd 1039 (Fed. Cir. 1994).  
Such review is to encompass all evidence 
associated with the veteran's claims 
folder, to include but not limited to 
evidence that had been of record as of 
August 1997, along with the evidence 
furnished and developed subsequent to 
that date and any evidence the veteran 
may submit pursuant to this Remand.  If 
the decision remains adverse to the 
veteran, he and his representative are to 
be furnished a supplemental statement of 
the case and be allowed the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to satisfy due process 
concerns and to obtain additional evidence.  No inference as 
to the ultimate disposition of his claim should be made.



		
	M. S.SIEGEL
	Acting Member, Board of Veterans' Appeals



 



